Exhibit 10.13

 

THE FEDERAL HOME LOAN BANK

 

OF NEW YORK

 

AMENDED AND RESTATED BENEFIT EQUALIZATION PLAN

 

 

Effective as of January 1, 2016

 


 

BENEFIT EQUALIZATION PLAN

INTRODUCTION

 

The purpose of this Benefit Equalization Plan is to provide to certain employees
of the Bank the benefits which would have been payable under the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund, but for the
limitations placed on benefits and contributions for such employees by Sections
401(a)(17) and 415 of the Internal Revenue Code of 1986.

 

The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Financial Institutions Retirement Fund or its assets or by the
Financial Institutions Thrift Plan or its assets.

 

1


 

Article 1. Definitions

 

When used in the Plan, the following terms shall have the following meanings:

 

1.01                        “Actuary” means the independent consulting actuary
retained by the Bank to assist the Committee in its administration of the Plan.

 

1.02                        “Bank” means the Federal Home Loan Bank of New York
and each subsidiary or affiliated company thereof which participates in the
Plan.

 

1.03                        “Beneficiary” means the beneficiary or beneficiaries
designated in accordance with Article 5 of the Plan to receive the benefit, if
any, payable upon the death of a Member of the Plan.

 

1.04                        “Board of Directors” means the Board of Directors of
the Bank.

 

1.05                        “Committee” means the Nonqualified Plan Committee
appointed by the Board of Directors pursuant to Section 7.01 to administer the
Plan.

 

1.06                        “IRC” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto.

 

1.07                        “IRC Limitations” mean the cap on compensation taken
into account by a plan under IRC Section 401(a)(17) and the overall limitations
on contributions and benefits imposed on qualified plans by IRC Section 415, as
such provisions may be amended from time to time, and any similar successor
provisions of federal tax law.

 

1.08                        “Member” means any person included in the membership
of the Plan as provided in Article 2.

 

1.09                        “Plan” means The Federal Home Loan Bank of New York
Benefit Equalization Plan, as set forth herein and as amended from time to time.

 

2


 

1.10                        “Retirement” means and refers to the Separation from
Service of a Member under circumstances entitling the Member to a benefit from
and under the terms of the Retirement Fund.

 

1.11                        “Retirement Fund” means the Pentegra Defined Benefit
Plan for Financial Institutions, a qualified and tax-exempt defined benefit
pension plan and trust under IRC Sections 401(a) and 501(a), and the governing
Retirement Fund thereof, as adopted by the Bank.

 

1.12                        “Separation from Service” has the meaning set forth
in Section 1.409A-1(h) of the Regulations promulgated under IRC Section 409A.

 

3


 

Article 2. Membership

 

2.01                        Each employee of the Bank who is included in the
membership of the Retirement Fund shall become a Member of the Plan on the later
of (i) the date on which the Committee shall determine that he is entitled to
membership in the Plan based on the criteria and requirements for membership in
the Plan as the Committee shall fix and determine, and (ii) the earliest date on
which a benefit under the Retirement Fund is limited by IRC Section 401(a)(17)
or 415.  If, on the date that payment of a Member’s benefit from the Retirement
Fund commences, the Member is not entitled to receive a benefit under
Article 3.01 of the Plan, his membership in the Plan shall terminate on such
date.

 

2.02                        Notwithstanding any other provision of this Plan to
the contrary, the Committee, in its sole and absolute discretion, shall exclude
from membership and participation in the Plan any employee who does not meet
such criteria and requirements for membership in the Plan as the Committee shall
fix and determine.  Attachment A to this Plan lists the current criteria and
requirements for membership in the Plan as determined by the Committee.

 

4


 

Article 3. Amount and Payment of Pension Benefits

 

3.01                        The amount, if any, of the annual benefit payable to
or on account of a Member pursuant to the Plan shall equal (i) minus (ii), but
not less than zero, as determined by the Committee, where:

 

(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
(A) without regard to the limitations imposed by Sections 401(a)(17) and 415 of
the IRC; and (B) as if (x) the applicable annual salary rate did not exclude
overtime and incentive compensation payments; and (y) the applicable benefit
multiplier used to calculate a Member’s total pension benefit was 2% ; and

 

(ii) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that is
payable to or on account of the Member by the Retirement Fund under the
Retirement Fund after giving effect to any reduction of such benefit required by
the limitations imposed by Sections 401(a)(17) and 415 of the IRC and otherwise
determined in accordance with the terms of the Retirement Fund as it may be
amended from time to time.

 

For purposes of this Section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank has elected to provide its
employees under the Retirement Fund and shall be in the form of a life annuity
within the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated
under IRC Section 409A.

 

3.02                        Unless the Member elects an optional form of payment
under this Article 3 pursuant to Section 3.03 of the Plan, the annual benefit,
if any, payable to or on account of a Member under Section 3.01 of the Plan
shall be converted by the Actuary and shall be payable to or on account of the
Member in the “Regular Form” of payment, utilizing for that purpose the same

 

5


 

actuarial factors and assumptions then used by the Retirement Fund to determine
actuarial equivalence under the Retirement Fund. For purposes of the Plan, the
“Regular Form” of payment means an annual benefit payable for the Member’s
lifetime and the death benefit described in Section 3.04 of the Plan.

 

3.03                        (a)  A Member may, with the prior written consent of
the Committee, elect in writing prior to the making of any annuity payment under
this Article 3 to have the annual benefit, if any, payable to or on account of a
Member under Section 3.02 of the Plan converted by the Actuary to any optional
form of payment then permitted under the Retirement Fund that is a life annuity
within the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated
under IRC Section 409A other than the “Regular Form” of payment and that is
actuarially equivalent to the “Regular Form” of payment.  The Actuary shall
utilize for the purpose of that conversion the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund.

 

(b)  If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.

 

(c)  An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Committee and filed by the Member with the
Committee prior to the commencement of payment of his benefit under Section 3.02
of the Plan.

 

3.04                        Upon the death of a Member who had not elected an
optional form of payment under Section 3.03 of the Plan, a death benefit shall
be paid to the Member’s beneficiary in a lump sum equal to the excess, if any,
of (i) over (ii), where:

 

6


 

(i)                                     is an amount equal to twelve (12) times
the annual benefit, if any, payable under Section 3.02 of the Plan; and

 

(ii)                                  is the sum of the benefit payments, if
any, which the Member had received under this Article 3.

 

3.05                        If a Member to whom an annual benefit is payable
under this Article 3 dies before commencement of the payment of his benefit, the
death benefit payable under Section 3.02 of the Plan shall be payable to the
Member’s beneficiary as if the payment of the Member’s benefit had commenced on
the first day of the month in which his death occurred.

 

3.06                        The annual benefit, if any, payable to or on account
of a Member under this Article 3 shall commence to be paid no earlier than
(i) the Member’s Separation from Service, (ii) the date the Member becomes
disabled, within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member’s
death, and the time or schedule of payments shall not be accelerated except as
provided in Regulations promulgated pursuant to IRC Section 409A, nor shall any
payment of benefits be deferred to a date other than the date fixed for such
payment.  Such annual benefit shall be paid in monthly installments commencing
on the first day of the month next following the Member’s Separation from
Service constituting the Member’s Retirement under the Retirement Fund, except
that no benefits shall be paid prior to the date such annual benefit can be
definitely determined by the Committee.  Nothing in this Plan shall be deemed to
make the payment of benefits to a Member under this Article 3 dependent upon the
commencement of the payment of benefits to the Member under the Retirement Fund.

 

7


 

Article 4.  OMITTED INTENTIONALLY

 

8


 

Article 5.  Source and Method of Payments

 

All payments of benefits under the Plan shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or
prospective Member or beneficiary; provided, that no contributions to such a
grantor trust shall be made by the Bank during any “restricted period” as such
term is defined in IRC Section 409(A)(b)(3)(B).  No benefit whatever provided by
the Plan shall be payable from the assets of the Retirement Fund or the Thrift
Plan.  No Member shall have any right, title or interest whatever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan.

 

9


 

Article 6. Designation of Beneficiaries

 

6.01                        Each Member of the Plan may file with the Committee
a written designation of one or more persons as the beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon his death. A
Member may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Member’s death, and in no event shall it be effective as of a date prior to such
receipt.

 

6.02                        If no such beneficiary designation is in effect at
the time of a Member’s death, or if no designated beneficiary survives the
Member, or if, in the opinion of the Committee, such designation conflicts with
applicable law, the Member’s estate shall be deemed to have been designated as
his beneficiary and shall be paid the amount, if any, payable under the Plan
upon the Member’s death. If the Committee is in doubt as to the right of any
person to receive such amount, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Committee may pay such amount into any court of appropriate jurisdiction and
such payment shall be a complete discharge of the liability of the Plan and the
Bank therefore.

 

10


 

Article 7. Administration of the Plan

 

7.01                        The Board of Directors has delegated to the
Nonqualified Plan Committee, subject to those powers which the Board has
reserved as described in Article 8 of the Plan, general authority over and
responsibility for the administration and interpretation of the Plan. The
Committee shall have full power and authority to interpret and construe the
Plan, and to make all determinations considered necessary or advisable for the
administration of the Plan and any trust referred to in Article 5 of the Plan,
and the calculation of the amount of benefits payable thereunder, and to review
claims for benefits under the Plan. The Committee’s interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.

 

7.02                        If the Committee deems it advisable, it shall
arrange for the engagement of the Actuary and legal counsel and certified public
accountants (who may be counsel to or accountants for the Bank), and other
consultants, and make use of agents and clerical or other personnel, for
purposes of the Plan. The Committee may rely upon the written opinions of such
Actuary, counsel, accountants and consultants, and upon any information supplied
by the Retirement Fund for purposes of Article 3 of the Plan, and delegate to
any agent or to any subcommittee or Committee member its authority to perform
any act hereunder, including, without limitation, those matters involving the
exercise of discretion; provided, however, that such delegation shall be subject
to revocation at any time at the discretion of the Committee. The Committee
shall report to the Board of Directors, or to a committee designated by the
Board, at such intervals as shall be specified by the Board or such designated
committee, with regard to the matters for which it is responsible under the
Plan.

 

7.03                        The Committee shall consist of at least three
individuals, each of whom shall be appointed by, shall remain in office at the
will of, and may be removed, with or without cause, by, the Board of Directors. 
Any Committee member may resign at any time. No Committee member shall be
entitled to act on or decide any matters relating solely to such member or any
of his rights

 

11


 

or benefits under the Plan. The Committee member shall not receive any special
compensation for serving in such capacity but shall be reimbursed for any
reasonable expenses incurred in connection therewith. No bond or other security
need be required of the Committee or any member thereof in any jurisdiction.

 

7.04                        The Committee shall elect or designate its own
Chairman, establish its own procedures and the time and place for its meetings
and provide for the keeping of minutes of all meetings. Any action of the
Committee may be taken upon the affirmative vote of a majority of the members at
a meeting or, at the direction of its Chairman, without a meeting by mail or
telephone, provided that all of the Committee members are informed in writing of
the vote.

 

7.05                        All claims for benefits under the Plan shall be
submitted in writing to the Chairman of the Committee. Written notice of the
decision on each such claim shall be furnished with reasonable promptness to the
Member or his beneficiary (the “claimant”). The claimant may request a review by
the Committee of any decision denying the claim in whole or in part. Such
request shall be made in writing and filed with the Committee within 30 days of
such denial. Written notice of the decision on review shall be furnished to the
claimant not later than 90 days following the Committee’s receipt of the request
for review. The Committee may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision and the decision
on review shall be made as soon as feasible after the Committee’s receipt of the
request for review. Written notice of the decision on review shall be furnished
to the claimant. For all purposes under the Plan, such decisions on claims
(where no review is requested) and decisions on review (where review is
requested) shall be final, binding and conclusive on all interested persons as
to all matters relating to the Plan.

 

7.06                        All expenses incurred by the Committee in its
administration of the Plan shall be paid by the Bank.

 

12


 

Article 8. Amendment and Termination

 

The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee or any Member, beneficiary or other
person, except that no amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any Member, beneficiary or
other person to benefits under the Plan which have accrued prior to the date of
such action, as determined by the Committee in its sole discretion. The
Committee may adopt any amendment or take any other action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
amendment or action does not have a material effect on the then currently
estimated cost to the Bank of maintaining the Plan.

 

13


 

Article 9. General Provisions

 

9.01                        The Plan shall be binding upon and inure to the
benefit of the Bank, and its successors and assigns, and the Members, and their
successors, assigns, designees and estates. The Plan shall also be binding upon
and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan shall preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of Members’
rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization or transfer of assets. Upon such a
merger, consolidation, reorganization or transfer of assets and assumption of
Plan obligations of the Bank, the term “Bank” shall refer to such other
organization and the Plan shall continue in full force and effect.

 

9.02                        Neither the Plan nor any action taken thereunder
shall be construed as giving to a Member the right to be retained in the employ
of the Bank or as affecting the right of the Bank to dismiss any Member from its
employ.

 

9.03                        The Bank shall withhold or cause to be withheld from
all benefits payable under the Plan all federal, state, local or other taxes
required by applicable law for be withheld with respect to such payments.

 

9.04                        No right or interest of a Member under the Plan may
be assigned, sold, encumbered, transferred or otherwise disposed of and any
attempted disposition of such right or interest shall be null and void.

 

9.05                        If the Committee shall find that any person to whom
any amount is or was payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his estate (unless a prior claim
therefore has been made by a duly appointed legal representative), may, if the
Committee is so inclined, be paid to such person’s spouse, child or other
relative, an institution maintaining or

 

14


 

having custody of such person, or any other person deemed by the Committee to be
a proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be in complete discharge of the liability of the Plan and the
Bank therefor.

 

9.06                        To the extent that any person acquires a right to
receive payments from the Bank under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Bank.

 

9.07                        All elections, designations, requests, notices,
instructions and other communications from a Member, beneficiary or other person
to the Committee required or permitted under the Plan shall be in such form as
is prescribed from time to time by the Committee and shall be mailed by
first-class mail or delivered to such location as shall be specified by the
Committee and shall be deemed to have been given and delivered only upon actual
receipt thereof at such location.

 

9.08                        The benefits payable under the Plan shall be in
addition to all other benefits provided for employees of the Bank and shall not
be deemed salary or other compensation by the Bank for the purpose of computing
benefits to which he may be entitled under any other plan or arrangement of the
Bank.

 

9.09                        No Committee member shall be personally liable by
reason of any instrument executed by him or on his behalf, or action taken by
him, in his capacity as a Committee member nor for any mistake of judgment made
in good faith. The Bank shall   indemnify and hold harmless the Retirement Fund
and each Committee member and each employee, officer or director of the Bank or
the Retirement Fund, to whom any duty, power, function or action in respect of
the Plan may be delegated or assigned, or from whom any information is requested
for Plan purposes, against any cost or expense (including fees of legal counsel)
and liability (including any sum paid in settlement of a claim or legal action
with the approval of the Bank) arising out of anything done or omitted to be
done in connection with the Plan, unless arising out of such person’s fraud or
bad faith.

 

15


 

9.10                        As used in the Plan, the masculine gender shall be
deemed to refer to the feminine, and the singular person shall be deemed to
refer to the plural, wherever appropriate.

 

9.11                        The captions preceding the sections of the Plan have
been inserted solely as a matter of convenience and shall not in any manner
define or limit the scope or intent of any provisions of the Plan.

 

9.12                        The Plan shall be construed according to the laws of
the State of New York in effect from time to time.

 

16


 

ATTACHMENT A

 

On September 22, 2003, the Nonqualified Plan Committee approved objective
criteria to determine employee eligibility to The Federal Home Loan Bank of New
York Benefit Equalization Plan (the “Plan”) as follows:

 

1.              Employee must have received compensation in excess of the
Internal Revenue Code (“IRC”) Limitations as defined in Section 1.07 of the Plan
in three (3) calendar years in a period of five (5) consecutive calendar years;

 

2.              Employee must be a Vice President or higher-ranking officer of
the Bank, as defined in Section 1.02 of the Plan; and

 

3.              Employee must be ratified by the Nonqualified Plan Committee.

 

17


 

Pursuant to the authority granted to the Nonqualified Plan Committee of the
Federal Home Loan Bank of New York by Article 8 of the Benefit Equalization Plan
and by said Nonqualified Plan Committee to the undersigned, the attached
instrument is hereby adopted as the Amended and Restated Benefit Equalization
Plan of the Federal Home Loan Bank of New York, effective on and as of
January 1, 2016.

 

 

 

/s/ Mildred Tse-Gonzalez

 

Mildred Tse-Gonzalez

 

Director of Human Resources

 

 

 

Dated: March 17, 2016

 

 

 

 

 

Attest:

 

 

 

 

 

/s/ Brian Finnegan

 

Brian Finnegan

 

Corporate Secretary

 

 

18